DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Amendments
Based on Applicant’s amendments (specifically, requiring the path of light to be parallel to the bag or conduit), the previous rejection has been modified. The claims are now rejected upon a new combination of the previously cited prior art.
The Applicant makes several arguments regarding the claim amendments in comparison to the prior art. Applicant appears to make the following arguments/raise the following questions: 1) the prior art doesn’t teach “affixed” 2) How or why one would incorporate the structure of Cummins into the device of Endo? 3) Why would one modify Endo as opposed to simply using Cummins? How would one use Endo's prisms with Cummins devices 12, 14? 4) The prior art doesn’t teach “optically isolate.” 5) Endo doesn’t teach parallel.
In response, the examiner notes the following: 1) Since the prior art teaches attached, it teaches affixed according to the ordinary meaning of the term. And applicant has not provided an alternative or specialized meaning. 2) The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination isn’t based on adding the structure of Cummins into the primary reference. Instead, the combination relies on a teaching of Cummins to make a component of Endo transparent. 3) The modification isn't to include the light sources and detectors of Cummins. The modification is simply to make the barrier transparent. Cummins teaches this provides a benefit of measuring both the transmitted and scattered light. Therefore, when  It is also noted that the light blocking members of Applicant’s specification and arguments are not required by the term “optically isolated.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15, 17-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Endo (US 4725148 A) in view of Cummins (US 5596408 A; cited by Applicant), Schick (US 20090134882 A1), and Slepicka (US 20090009764 A1).
Regarding claim 1, Endo teaches a device (figure 2, without the scattering plates, as described in column 8, lines 60-65) comprising:
the device being a combination including a conduit (fermentation pipe in column 1, lines 65-70; fermentation apparatus in column 3, lines 65-70) with a wall (19) opening that is fully closed by an optical inset component affixed to the wall opening, at least a portion of the optical inset component projects through the wall opening and into the interior of the conduit or bag (figure 2; column 3, lines 65-70; and column 4, line 20), and at least one property of a fluid within the conduit or bag and at the optical inset component is assessed by the reusable sensor module (1, 2, 3, and 4 in figure 2 and column 3, line 60 – column 4, line 10; since the sensor module is a light source and detector, it is reusable) which remains exterior to the conduit or bag (figures 1-2) when the device is docked (attached/docked through screws as described in column 4, lines 1-10) with the reusable sensor (column 3, line 60 – column 4, line 10); 
the optical inset component has a fluid barrier (18; column 4, lines 10-15) and a docking side (side facing light source and detector) sized and structured to dock with and separate from the docking port of the reusable sensor module for aligning the fluid barrier with a source of fluid to be analyzed by the sensor module (1, 2, 3, and 4 in figure 2 and column 3, line 60 – column 4, line 10), the optical inset component further comprising: 
(a) a radiation director (prism 6 and 1st-3rd surfaces in annotated figures) and a radiation redirector (prism 10 and 4th-6th surfaces in figures), and the fluid barrier (18) is located between and optically isolated from (since the fluid barrier is not in the direct path between the director and redirector, where the undisturbed optical beam travels; additionally, elements 11 and 12 are positioned 
(b) said radiation director has a first surface, second surface, and third surface, and said second surface is at an acute angle relative to said first surface, said second surface being able to reflect electromagnetic radiation (figures 1-2), and said third surface being in contact with the fluid to be analyzed (in the embodiment where the scattering plate is eliminated, as described in in column 8, lines 60-65, the outer edge surface of the prism is in direct contact with the fluid);
 (c) said radiation redirector has a fourth surface, fifth surface and sixth surface, and said third surface being in contact with the fluid to be analyzed (in the embodiment where the scattering plate is eliminated, as described in in column 8, lines 60-65, the outer edge surface of the prism is in direct contact with the fluid), said fifth surface is at an acute angle relative to said sixth surface, said fifth surface being able to reflect electromagnetic radiation (figures 1-2 and column 3, lines 20-45); 
(d) said third surface and said fourth surface substantially oppose each other (figures 1-2); and 
 (e) said first, third, fourth and sixth surfaces are an optically transparent material allowing for the transmission of electromagnetic radiation therethrough (figures 1-2 and column 3, lines 20-45)
 whereby wherein, when subjected to the source of electromagnetic radiation, electromagnetic radiation is directed to pass through said first surface, be reflected off said second surface, pass through said third surface, pass through the fluid to be analyzed which is in contact with and between the third and fourth surfaces in a path generally parallel to the fluid barrier, and pass through said fourth surface, be reflected off said fifth surface, and pass through said sixth surface (figures 1-2 and column 3, lines 20-45), wherein the electromagnetic radiation that travels in the path generally parallel to the fluid barrier and unabated through the fluid to be analyzed is received by the reference electromagnetic radiation detector (4); and 


    PNG
    media_image1.png
    633
    368
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    765
    377
    media_image2.png
    Greyscale

Regarding “the device being suitable for single use and being dockable to and separable from the reusable sensor module,” the examiner considers the device of Endo as meeting this limitation, because the device is connected to the sensor module with screws (column 4, lines 1-10). Since it is screwed together, it can be unscrewed and therefore separated. And since it can be separated, it is separable and suitable for singe use. Alternatively, Slepicka teaches making both the conduit and the obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the conduit and the inset component are disposable in order to make the cleaning process quicker and easier.
Regarding the combination being fluid tight, the examiner considers the device of Endo as meeting this limitation because figure 2 and the corresponding text illustrate the liquid being confined on the left side and not coming through to the other side. Alternatively, Schick teaches US 20090134882 A1 teaches a similar device wherein the combination is a fluid-tight combination (paragraphs 13 and 30-31). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it is fluid tight in order to ensure that fluid from the sample doesn’t reach the light source and detector, potentially damaging the optical-electronic components.
Endo doesn’t explicitly teach the fluid barrier is a transparent detector window; electromagnetic radiation pass through the fluid barrier and to an electromagnetic radiation detector; the path is parallel to a wall of the conduit or bag.
Endo teaches another embodiment. Figure 1 illustrates an analogous device being in an orientation perpendicular to the liquid's surface.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the device is perpendicular to the wall, because this is a matter of design choice, and in order to ensure the path of the light beam through the fluid (and therefore the measurement region) is primarily at the desired depth that one wishes to analyze.
In this combination, the path is parallel to a wall of the conduit or bag.
The above combination doesn’t explicitly teach the fluid barrier is a transparent detector window; electromagnetic radiation pass through the fluid barrier and to an electromagnetic radiation detector.
Cummins teaches a similar device wherein the fluid barrier (67) is a transparent detector window (column 4, lines 45-55); electromagnetic radiation may be reflected off an object (“particulates” in column 4, lines 40-55) pass through fluid barrier and to an electromagnetic radiation detector (17).

    PNG
    media_image3.png
    587
    748
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the invention to modify Endo such that the fluid barrier is a transparent detector window such that it is capable of the intended use of having the electromagnetic radiation pass through the fluid barrier and to the electromagnetic radiation detector. A person of ordinary skill would be motivated to make this modification to improve the measurement of the optical properties of the sample by determining the intensity of both transmitted and scattered light
Regarding claim 2, Endo teaches said second and fifth surfaces have a mirrored coating of material suitable to reflect electromagnetic radiation (column 3, lines 40-45).
Regarding claim 3, Endo teaches said second and fifth surfaces comprise a material suitable to reflect electromagnetic radiation selected from the group consisting of gold, aluminum, silver, nickel, combinations thereof, alloys thereof and polymers containing same (column 3, lines 40-45).
Regarding claim 4, Endo teaches said second and fifth surfaces are angled such that they are reflective as a result of the refractive indexes of the optically transparent material and a fluid (figures 1-2 and column 3, lines 20-45; since the different materials have different refractive indices, and light reflects when it encounters a barrier between regions that have differing refractive indexes).
Regarding claim 5, Endo teaches one or more of said radiation director surfaces, radiation redirector surfaces is an optically clear material (column 3, lines 20-45).
Regarding claim 6, in the above combination the second surface and fifth surface extend beyond the third member and the object reflecting electromagnetic radiation is between the second and fifth surfaces (Edo, figures 1-2 and Cummins figure 3).
Regarding claim 7, Endo teaches a device (figure 2, without the scattering plates, as described in column 8, lines 60-65) comprising:
the device being a combination including a conduit (fermentation pipe in column 1, lines 65-70; fermentation apparatus in column 3, lines 65-70) with a wall (19) opening that is fully closed by an optical inset component affixed to the wall opening, at least a portion of the optical inset component projects through the wall opening and into the interior of the conduit or bag (figure 2; column 3, lines 65-70; and column 4, line 20), and at least one property of a fluid within the conduit or bag and at the optical inset component is assessed by the reusable sensor module which remains exterior to the conduit or bag (figures 1-2) when the device is docked with the reusable sensor (column 3, line 60 – column 4, line 10); 

(a) a energy beam director (prism 6 and 1st-3rd surfaces in annotated figures) and a energy beam redirector (prism 10 and 4th-6th surfaces in figures), and the fluid barrier (18) is located between (since the fluid barrier is not in the direct path between the director and redirector, where the undisturbed optical beam travels; additionally, elements 11 and 12 are positioned to limit some of the light and improve optical isolation) the energy beam director and the energy beam redirector (figure 2); 
(b) said energy beam director has a first surface, second surface, and third surface, and said second surface is at an acute angle relative to said first surface, said second surface being able to reflect energy beam (figures 1-2);
 (c) said energy beam redirector has a fourth surface, fifth surface and sixth surface, and said fifth surface is at an acute angle relative to said sixth surface, said fifth surface being able to reflect energy beam (figures 1-2 and column 3, lines 20-45); 
(d) said third surface and said fourth surface substantially oppose each other (figures 1-2); and 
 (e) said first, third, fourth and sixth surfaces are an optically transparent material allowing for the transmission of energy beam therethrough (figures 1-2 and column 3, lines 20-45)
 whereby wherein, when subjected to the source of energy beam, energy beam is directed to pass through said first surface, be reflected off said second surface, pass through said third surface, pass through the fluid to be analyzed which is in contact with and between the third and fourth surfaces in a path generally parallel to the fluid barrier (in the embodiment where the scattering plate is eliminated, as described in in column 8, lines 60-65, the outer edge surface of the prism is in direct contact with the 
wherein, when the docking side is docked to the docking port, a portion of the energy beam between the third and fourth surfaces is reflected off the fluid to be analyzed by the sensor module (figures 1-2 and column 3, lines 20-45).
 Regarding “the device being suitable for single use and being dockable to and separable from the reusable sensor module,” the examiner considers the device of Endo as meeting this limitation, because the device is connected to the sensor module with screws (column 4, lines 1-10). Since it is screwed together, it can be unscrewed and therefore separated. And since it can be separated, it is separable and suitable for singe use. Alternatively, Slepicka teaches making both the conduit and the optical components (e.g. the prisms) disposable (paragraphs 57 and 62). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the conduit and the inset component are disposable in order to make the cleaning process quicker and easier.
Regarding the combination being fluid tight, the examiner considers the device of Endo as meeting this limitation because figure 2 and the corresponding text illustrate the liquid being confined on the left side and not coming through to the other side. Alternatively, Schick teaches US 20090134882 A1 teaches a similar device wherein the combination is a fluid-tight combination (paragraphs 13 and 30-31). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it is fluid tight in order to ensure that fluid from the sample doesn’t reach the light source and detector, potentially damaging the optical-electronic components.
Endo doesn’t explicitly teach the fluid barrier is transparent detector window; energy beam pass through the fluid barrier and to the energy beam detector; the path is parallel to a wall of the conduit or bag.
Endo teaches another embodiment. Figure 1 illustrates an analogous device being in an orientation perpendicular to the liquid's surface.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the device is perpendicular to the wall, because this is a matter of design choice, and in order to ensure the path of the light beam through the fluid (and therefore the measurement region) is primarily at the desired depth that one wishes to analyze.
In this combination, the path is parallel to a wall of the conduit or bag.
The above combination doesn’t explicitly teach the fluid barrier is a transparent detector window; electromagnetic radiation pass through the fluid barrier and to an electromagnetic radiation detector.
Cummins teaches a similar device wherein the fluid barrier (67) is transparent detector window (column 4, lines 45-55); energy beam may be reflected off an object (“particulates” in column 4, lines 40-55) pass through fluid barrier and to the energy beam detector (17).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify Endo such that the fluid barrier is a transparent detector window such that it is capable of the intended use of having the energy beam pass through the fluid barrier and to the energy beam detector. A person of ordinary skill would be motivated to make this modification to improve the measurement of the optical properties of the sample by determining the intensity of both transmitted and scattered light
Regarding claim 8, Endo teaches said second and fifth surfaces have a mirrored coating of material suitable to reflect the energy beam (column 3, lines 40-45)..
Regarding claim 9, Endo teaches said second and fifth surfaces comprise a material suitable to reflect the energy beam selected from the group consisting of gold, aluminum, silver, nickel, combinations thereof, alloys thereof and polymers containing same (column 3, lines 40-45).
Regarding claim 10, Endo teaches said second and fifth surfaces are angled such that they are reflective as a result of the refractive indexes of the transparent material and a fluid (figures 1-2 and column 3, lines 20-45; since the different materials have different refractive indices, and light reflects when it encounters a barrier between regions that have differing refractive indexes)..
Regarding claim 11, Endo teaches one or more of said energy beam director surfaces, energy beam redirector surfaces is an optically clear material (column 3, lines 20-45).
Regarding claim 12, in the above combination the second surface and fifth surface extend beyond the third member, and the fluid reflecting the energy beam is between the second and fifth surfaces (Endo, figures 1-2 and Cummins figure 3).
Regarding claim 13, Endo teaches the sensor device is selected from the group consisting of a turbidity sensor, a pH sensor, a particle size sensor, a protein concentration sensor, and combinations thereof (column 3, lines 20-30).
Regarding claims 14 and 17, in the above combination the electromagnetic radiation that passes throuqh the third surface and is reflected off the fluid to be analyzed by the sensor module is scattered by particulate matter within the fluid and passes through the fluid barrier and to the electromagnetic radiation detector (Endo, figures 1-2 and Cummins figure 3).
Regarding claims 15 and 18, in the above combination the fluid-contacting side is sized and structured to be sealably connected to a container containing the fluid (since it’s small enough to be sealed inside a larger housing that also contains the fluid and object). 
Regarding claim 20, Endo teaches the sensor module is a turbidity sensor (abstract).
Additional Prior Art
figure 2, element 25 and column 6, lines 60-65. 
“19)   The additional light guides 26, 27 can serve either as collectors of light originating from guide 20 or they can function as light conduits for other external light sources when such are required.”
“An additional light path via the lens 65 is positioned approximately normal to the optical axis (defined by the light ray 23 in FIGS. 2 and 9) and passing through the center of the sample chamber 18.”


    PNG
    media_image4.png
    1468
    851
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    941
    887
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    730
    822
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    812
    821
    media_image7.png
    Greyscale


US 6712963 B2 teaches disposable conduits/bags (21, 22, 23)

    PNG
    media_image8.png
    341
    703
    media_image8.png
    Greyscale

US 20060055927 A1 teaches the optical inset component can be plastic or metal (paragraph 17)
US 5923433 A reads, “The tube 25 is composed of an optically clear plastic or like material which is moldable into the form desired.”
Kawamura (US 6468076 B2) teaches that having the optical windows be a part of forming a hermetic seal provides the benefit of shielding the optical components from water (i.e. providing waterproofing) (column 4, lines 25-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877